Earl Warren: United States, Petitioner, versus Don Gilmore et al. Mr. Barnett.
Wayne G. Barnett: Mr. Chief Justice, may it please the Court. This case, the Gilmore case, is here on certiorari to the Court of Claims. As I said yesterday, it involved a litigated divorce action. The deduction claimed is for the cause of conducting the litigation in the California State Courts. The respondent and Dixie Gilmore were married in 1946. In 1952, after six years of marriage, they sued each other for divorce. At the time of the divorce proceedings, Mr. Gilmore owned a controlling stock interest varying from 60% to 100% and three corporations, each of which was a licensed General Motors automobile dealer, either Chevrolet or Pontiac dealerships. He was the president and the managing officer of each of the corporations, and he received compensation, salaries from the three corporations totaling approximately $67,000 a year of which $15,000 came from Don Gilmore-San Francisco which was the name by one of the corporations and the one of which he owned 100%. His dividends in the three corporations averaged about $83,000 a year so that his total income from the corporations came to a $150,000 a year. He had virtually no other sources of income. His other income was nominal. One of the issues in the divorce action was whether the stock of those three corporations was in part community property. Mr. Gilmore had owned the stock at the day of the marriage so it started out as his separate property. However, during the six years of the marriage from 1946 to 1952, the corporations had retained some $600,000 out of current earnings. And Mrs. Gilmore claimed that those earnings in excess of the fair rate of return from the invested capital, the corporations should be attributed to the personal services of Mr. Gilmore and therefore were community property. And it would follow from that that by leaving the earnings in the corporations, he in effect made a contribution to capital of community property and that would convert the stock pro tanto to the extent that it represented the retained earnings into a community property. Mr. Gilmore contended that he had been paid salaries that were more than adequate for his services and that the extraordinary earnings during those years were attributable rather to the good fortune of the corporations in having the Chevrolet and Pontiac franchises during the immediate post-war period. Now that issue in the case is entirely separate in terms of the matters of proof involved from all the other issues. The other issues were first to which party the divorce would be awarded. Dixie Gilmore had prayed for divorce on the grounds of extreme cruelty and adultery. And Mr. Gilmore had counterclaimed for divorce on grounds of extreme cruelty. The next issue was whether alimony was to be given to the wife. That turned upon whether she got the divorce or not because in the California law, she can be given alimony only if she was awarded a divorce. And the third issue remaining was how the community property, if there was any community property, was to be divided between the parties. Now under California law, a divorce based upon extreme cruelty or adultery in such a case, the Court is required to divide the community property unequally giving more than half and up to all of the property to the innocent spouse. Now those three issues, mainly divorce, alimony and division of community property all involved a common litigation effort. They all turned on the same thing, namely, which party got the divorce, which party was the innocent or less wrong one or more wrong one. The case went to trial, turned out to be a rather sensational trial that lasted 24 trial days, occupied about 3000 pages of transcript in many headlines in the local newspapers. A -- only --
Byron R. White: Is this a jury trial in California?
Wayne G. Barnett: No, it is not. It's a trial to the court as I understand it. The main bulk of the trial was concerned with the charges and the counter charges of misconduct; adultery, alcoholism, physical and verbal abuse, a charge against the wife, proof or that she engaged in abnormal sex acts with other women, charged by her that he has encouraged her to do so, his defense, that he was simply an onlooker. It was described by Appellate Court as one of the most sorted cases that ever had to deal with and this was the substance of the trial. And it's not an overstatement to say that the question here is whether Mr. Gilmore can deduct his business expense, the cause of proving that his wife was a morally defrayed alcoholic. That's really what this case is about. The outcome of the trial was a complete victory of Mr. Gilmore. He was awarded a divorce. His wife was denied a divorce. She was -- there's got to be no community property. The judge initially awarded alimony of $9000 a year to Mrs. Gilmore notwithstanding that he denied her divorce but when it was pointed out that he couldn't do that. That was vacated. She appealed to the District Court of Appeals in California which reversed and remanded for a new trial because it thought the judge had not given adequate weight to the proven adultery by Mr. Gilmore in the period following the divorce complaint. On Mr. Gilmore's appeal then to the Supreme Court of California, the judgment of the District Court -- of the trial court was reinstated. And the final result was that Mr. Gilmore got the divorce and Mrs. Gilmore got nothing. In 1953 and 1954, Mr. Gilmore had expended about $40,000 in conducting this litigation. That's attorney's fees, records, transcripts, and the like. He claimed the deduction of 80%, some $32,000 of those -- of the total cost as a expense deductible under 23 (a) (2) of the 1939 Code. That is to say an ordinary and necessary expense incurred for the management conservation for maintenance of income producing property. The Court of Claims accepted the allocation of the expenses, the 80%-20% allocation attributing 80% of the fees to his -- to the ultimate purpose of protecting his interest in the corporations. This is a factual matter. Now since the Court admitted that only a small part of the trial was directly concerned with the existence of community property, it justified that 80% allocation on the ground that as a second line of defense, it was necessary to prove that he was entitled to the divorce so that if there were community property, it can be awarded to him nonetheless and could not -- or be awarded to the wife and most of it to the wife. And it also added as a further basis to support the allocation. The fear of Mr. Gilmore that the charges, if not disproved made by his wife, would harm his reputation and cause General Motors to cancel the corporation's franchise. Now on the -- taking all those considerations into account, it accepted the allocation that 80% of this total effort was for the purpose of protecting his interest in the corporations and we do not challenge that allocation. Now, the basis on which the Court held that that part is --
Earl Warren: You say the Government did not challenge that --
Wayne G. Barnett: We do not here challenge it.
Earl Warren: I see.
Wayne G. Barnett: I said -- I don't think we really took an exception to the total allocation in the Court of Claims except to the impossibility of making the application but in any event here, we do not challenge. There is a question about what it represents, what the 80% represents? We say that it represents only in part the cost of litigating whether there was community property because that was only a small part of the trial and that -- and also includes a large part of the expenses of litigating the misconduct allegations which were held to be attributable to protecting the stock interest indirectly and namely through the effect on the division of community property and through the effect upon reputation. But we don't challenge if -- we properly understand the findings of the Court of Claims. I think they're quite clear on that. We don't challenge them at all. We accept that 80%, $32,000 was spent solely for the purpose of keeping his interest in the corporations. That's why he's been it. That's what the case is about. We accept that. Now, the basis upon which the Court of Claims held that that amount was deductible, how it qualified under 23 (a) (2) was not looking at all that the nature of the claims asserted by the wife but solely at the consequences of those claims if they were not defeated. It reasoned that if the wife were successful in her claim, she was entitled for $300,000. That's half of the retained earnings. Mr. Gilmore would be required to dispose of the large part of his stock in the corporations, either to sell it to raise the money or give it to her in kind. In that event, he very likely would have lost control of the corporations and would then lose his overpaid job as president of the corporation. And indeed, General Motors might cancel the franchises because of the change of ownership if it hadn't already canceled the franchises because of the damage of his reputation. Now, because of these disastrous consequences might follow from her claims if they were successful the Court said resisting them and avoiding those consequences was conservation of income producing property, namely, his stock and his job in the corporations.
John M. Harlan II: Is this the only basis that exist or (Inaudible) attorney fees?
Wayne G. Barnett: Yes. I mean 23 (a) (2) is the only provision under which they could be claimed that I'm aware of. There is another provision litigating tax liabilities which was involved in the Davis case last year if you remember. But here, the only relevant provision is 23 (a) (2) or 23 (a) (1) which is the trade or business expenses. Now, our position as I suggested yesterday, is that the aspect that you look to, to determine the character of the expenses is not of the consequences that will follow from the claim -- from the judgment. The judgment will expend itself on income producing property, but rather the source of the claim, the transaction from which the claim arose. I would like to begin by considering the language of 23 (a) (2) which speaks of ordinary and necessary expenses incurred for the management, conservation or maintenance of property held for the production of income. Now the premise of the decision here --
Speaker: (Inaudible)
Wayne G. Barnett: That's what I hope to prove. I think that's quite clear that --
Speaker: (Inaudible)
Wayne G. Barnett: No, the Code is not. The Code -- the caption of the Code which I will try to explain later is really a misnomer, calls the non-trade, non-business expenses. This is 23 (a) (1). The 23 (a) (1) allows the ordinary and necessary expenses of carrying on any trade or business. And 23 (a) (2), the ordinary and necessary expenses incurred for the production or collection of income or for the management conservation or maintenance of property held for the production of income, it's our position and this is all one ball of wax. They're all of business expenses but I would develop that in terms of the history of 23 (a) (2). But there was some concern at the last argument about the literal wording of 23 (a) (2) and how we deal with that. I would like to start out by considering the literal wording which is incurred for the conservation, for the management conservation and maintenance of property held, the production of income. Now, the premise of the Court is that an expense incurred to avoid a liability that would require you to sell property that happens to be income producing to raise the money to pay the liability this conservation of income producing property. Now, I suggest that's a -- quite an awkward, far from being literal, an awkward reading of conservation of property. For one thing, the statute speaks of property and not of an interest in property. Now what Mr. Gilmore was doing here, he was trying to keep his ownership of the property and not conserving the thing itself. Conservation equally implies, I suggest, a physical safeguarding, a protecting of the thing. The -- for -- in terms of stocks and bonds, the conservation would be the fee paid for the safe deposit box in which you keep them so they don't get stolen, and equally when that term is used in connection with management and maintenance which also relate to the operations performed with respect to the asset of the thing itself. I think the natural reading of conservation is of the same order of things. There's another difficulty with the literal reading. It speaks of incurred for these objects. And the Court of Claims says that since these objects will be the result of the expense, it is for the object. But that uses for in the sense of the result achieved prospectively by the expense. But what if, for example, an employee hired to do some repairs on minimal property, negligent and causes injury and you're sued for that and you try to deduct the fees for that, that the fees in Court don't achieve maintenance of the property, there, a result of past maintenance efforts. And so before there, you have to turn around to say the cost of maintenance and not as it had been achieved by the expenditure. Now all I'm trying to really suggest, I don't -- we aren't arguing that you should read the statute that way, and I think purely you shouldn't. All I'm trying to suggest is that our argument is not contrary to the literal language of the statute and the statute is so broad and so -- and self-defining that we have to look elsewhere for its meaning. And I think the main source of its meaning is the history of 23 (a) (2). Before 1942, 23 (a) was limited -- limited deductions to those incurred in carrying on any trade or business. The Treasury gave that from a narrow construction and said not all income producing activities qualified as “trade or businesses”. And in 1941, this Court in the Hagan's case and two other cases basically adopted that construction. They held that simply holding stocks and bonds is not a trade or business. And therefore, the taxpayer, Mr. Higgins, could not deduct the expenses and maintaining the staff office to handle his investments, his portfolio of securities. He had very large investments and a full time office staff, just having the dividend checks and things such as that. It was held that he could not deduct those expenses because it didn't qualify as a trade or business. Congress properly responded by adding 23 (a) (2). And the Committee Reports say, it was added because of the inequity revealed by the Higgins case, a tax in the income from such activities for not allowing the deduction of the ordinary expenses turning them on. And the Committee Reports made perfectly clear that the only purpose was to expand the kinds of activities the expenses of which are deductible to eliminate the distinction between the technical or trade or business and other kinds of income producing activities. Now any kind of income producing activity whether it'd be withholding property or running a grocery store is equally entitled on a subject matter for deduction of expenses. Now what we say is that the difference between 23 (a) (1) and (a) (2) is little -- concerns solely with expanding that category of activities and does not affect the question what relationship must exist between an expense and the income producing activity to qualify the expense as an expense of the activity. And that's the question in this case. Maybe, I can put it this way. The expense here is claimed as an expense of his holding of stock. Now before 1942, expenses of stockholding were deductibleSo he wouldn't even qualify at that point. 23 (a) (2) says, “Yes, expenses of stockholding are deductible”, and we're left with the question, “Is this an expense of stockholding?” Or, “Is this an expense of his marriage?” And that's the question in this case and that question 23 (a) (2) is not directed towards. And for our purposes, we can call 23 (a) (1) and 23 (a) (2) as both providing for the deduction of business expenses, ignoring the technical distinctions between kinds of business activity.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: He is sued in fact for damages for a oral contract that he didn't complete. I would think that --
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: Yes.
Arthur J. Goldberg: (Inaudible)
Wayne G. Barnett: Yes. Affecting his reputation and therefore his future income earning capacity. I think that is a difficult question. I think the answer should be that it's not deductible. The difficulty rises to my mind not because of the impact upon his income earning capacity that's going to hurt his future business. But because the charge rose out of prior business activities, I'm assuming that it's because of his past action act as a businessman in the course of business that prompted the charge and that was really the generating source. Now actually, let me say that my main point is simply -- you have to look to the source and nature of the claim to make the characterization. Now once you look there, there are still a lot of problems and we really meet them in this case because of the community property aspect of the case. But my main point is that what you look at is the source and nature of the claim and not simply the effect a judgment is going to have. Now, I think that as we conclusively decided by two decisions of this Court, the Kornhauser case and the Lykes case. Now, the Kornhauser case involved the converse situation, a claim that arose from a business transaction but threatened only personal assets. Mr. Kornhauser was sued by an ex-law partner of his who claimed that some fees he'd received really belonged to the partnership because they were for services performed while the partnership was in existence. He successfully defended on the ground that he'd earned this later. And that this Court held that the expenses were deductible, the expenses of defending that lawsuit, approving a line of ruling that had held deductible the expense of defending malpractice suits and suits of that kind and saying they established the principle that if it results from the conduct of the business is deductible. The effect of the judgment is not the question. The Lykes case, I think, really reads directly on this case because it involves a claim personal in origin and business and threatened consequences. That was involved -- Mr. Lykes' may give large flock of stock to members of his family, reported them for gift tax purpose of stated valuation. The commissioner thought the valuation too low and his litigation about what the value of the stock was for getting tax purposes. It was ultimately settled by his paying and agreed upon decision. He claimed the deduction for the expense of litigation on the ground that had the original petitions he had been sustained, it would have required him to sell all of -- the rest of his stock which was his sole income producing property and therefore resisting the deficiency was protecting his other stock and it was a conservation of income producing property. In this Court and words which I think is directly applicable to this case, said, that the mere fact that your existing liability to keep income producing property doesn't make any expense of conserving income producing property. I think that governs this case. I should say that -- those were not dealt with the community property aspect of this case. Very briefly, I would like to suggest what that is. First, you have to distinguish the two kinds of expenses involved here, those litigating the misconduct issues and those for litigating the existence of community property. As in this conduct issues, the suit really amounts to a claim for a remedy for personal wrongs. The wife is claiming that she's entitled to some of his half of the community property because of the wrong done to her and he says he's entitled to some of her half because of the wrong done him. That's simply like tort suits arising from the wrongs and that's the genesis of the rights asserted. That we say follows automatically from the basic principle I'm suggesting. The remaining question, the small part of the fees went -- (Inaudible) specifically to the question of whether or not part of the stock was community property. We acknowledge this poses a much more difficult question. Even if you looked at the nature of the claim, you still have a problem characterizing it. Is it personal? Is it capital? Or is it a deductible current expense? We say as well in our brief that if you reach that question, we think it is clearly -- quite clearly capital and it probably ought to be treated us personal. Well primarily, we suggest to the Court that you don't need to get into that, that isn't quite the cases here. The case is here to resolve the basic dispute about whether the threat to income producing property is a basis for deduction if that's what the conflict was about between the Baer case and the Second Circuit case, and that's why we brought the case here and we suggest that you -- when you get to the tail end of the case in achieving this community property issue, you can properly just remand that for consideration by the Court of Claims rather than in --
John M. Harlan II: You're not deciding whether that sort of expense is deducted.
Wayne G. Barnett: That is right. Most of the expenses will be as I say are -- will be taken care of. You will have held that most of the expenses are not deductible. Mainly those incurred in litigating the misconduct issues are not deductible. You hold back and you hold that ground for the broad decision the Court of Claims is reversed. That leaves a further problem with characterization. We'd fill this out at some length in our brief which was not dealt with by Court of Claims. Now logically, you could decide it. To me it's even a much more difficult question than the main when the case was brought here to decide and I don't see why the Court should get into it and simply -- improperly leave that to the Court of Claims on remand, how to treat --
John M. Harlan II: (Inaudible)
Wayne G. Barnett: Hopefully. Hopefully, thank you.
John M. Harlan II: Just a question on --
Earl Warren: Just one minute.
John M. Harlan II: (Inaudible)
Wayne G. Barnett: How you divide them?
John M. Harlan II: How you divide it? The ultimate question was whether that's deductible.
Wayne G. Barnett: The part allocable to the issue of the existence of the community.
John M. Harlan II: Yes.
Earl Warren: Mr. Barnett, would you state just very briefly again what you ask us to do?
Wayne G. Barnett: I think you decide that the characterization of expenses of resisting a financial claim turns upon the nature and source of the claim. Therefore, it follows that the claims to an unequal division of community property in this case just based on the personal wrongs. The expense of resisting that is not deductible and the part of the fees which were allowed that are attributable to that part of the litigation, the judgment is reversed as to that part.
William J. Brennan, Jr.: (Inaudible)
Wayne G. Barnett: It wouldn't really appear in terms of the transcript of the divorce trial, five-sixth of the case was devoted to misconduct issues, only one-sixth to the existence of community property. That would mean about three quarters of the fees allowed would be nondeductible under what we are suggesting that you decide.
William J. Brennan, Jr.: Well, do you mean the point of time it took --
Wayne G. Barnett: Just a number of pages of transcript. Now, we don't suggest that that's an accurate measure or should by any means be controlling. The Court of Claims itself did find that the major part of expenses were concerned with litigating this conduct. So that would take care of the (Inaudible) -- the larger part of the expenses for which a deduction was allowed. And that would leave open the question about actually make this allocation, this further allocation whether the amounts allocated specifically litigating whether there was community property just that the -- whether the stock -- any part of the stock was community property -- existence of community property that would leave open that question whether that part of fees would be deductible.
Earl Warren: You don't ask us to hold it that none of it was deductible.
Wayne G. Barnett: Oh no, no, no. We ask you to -- you can't tell what part it is --
Earl Warren: Yes, yes, I understand.
Wayne G. Barnett: -- because that allocation hasn't been made.
Earl Warren: I understand that.
Byron R. White: Nevertheless you leave rather a narrow area from divorce proceedings where the deductibility of any attorney's fees arising out of --
Wayne G. Barnett: Oh yes.
Byron R. White: -- divorce --
Wayne G. Barnett: Now we're asking you to decide --
Byron R. White: -- proceeding.
Wayne G. Barnett: -- a major problem. This is really on the tail end fees of -- they were suggesting, you don't need to decide.
Byron R. White: But does -- don't the regulations themselves contemplate to saving 23 (a) (2) expenses in a divorce proceeding?
Wayne G. Barnett: Oh, I don't believe so. The -- our regulations -- say generally, expenses in connection with divorce proceedings are not deductible. It follows -- there follows a sentence however, the part of the wife's fees for obtaining alimony, periodic payments of alimony which are taxable to her as income are deductible.
Byron R. White: Well 39 -- 24 (a) (1) says, however, the part of the attorney's fees paid in the divorce for separate maintenance proceeding which is properly attributable to the production or collection of amounts and equitable in gross income under 22K --
Wayne G. Barnett: That's (Voice Overlap) --
Byron R. White: -- is deductible under 23 (a) (2).
Wayne G. Barnett: Yes, that's alimony. The reference of 22K is periodic payments of alimony. The history of that exception is in a footnote in our brief on page 45. It's specific that the qualification was specifically to take care of some tax court decisions that it held that when Congress made alimony taxable to the wife as income, it then followed that the expenditures by the wife in giving alimony, that's going to be taxed to her as income are the expenses of producing income and therefore deductible. And that's the sole exception met by --
Byron R. White: -- none of that element in here -- in this --
Wayne G. Barnett: No.
Byron R. White: -- in Gilmore?
Wayne G. Barnett: I believe not sir. Thank you.
Earl Warren: Mr. Freed.
Eli Freed: Mr. Chief Justice and may it please the Court. Respondent has tried to emphasize that in California where this case came from, the husband and wife have sort of a dual relationship. They have a very definite and well-defined relationship in respect to their community earnings and community property. It's like a partnership. And the authorities which we have referred to in our brief have said so time and again. The husband and wife, like partners, share the gains and profits and losses of the community equally. They made contracts with each other just as strangers may do and may terminate their community property relationship without terminating their marriage. Now, in a divorce case such as the one at bar, the Court had the -- they had this at the trial court, had before it a number of issues and one of the things brought before the Court was the accounting for the community property of the husband and wife. It wasn't necessary that that accounting, preceding, be included in the divorce case. But as I see it because the divorce court is a court of equity and an order to avoid the multiplicity of sins, that was the time and place to adjudicate the community property or marital partnership, if you will, relationship of the husband and wife. And the findings of the Court of Claims show very clearly that there were considerable accounting procedures involved. It was the residue of that accounting that Mrs. Gilmore (Inaudible) her begins that because that was the major part of the assets. Those were the major assets and that of course is what the case was about as my worthy opponent had said. She claimed that the increase in value that is the gain which would ultimately be taxable, if the Court please, if and when that court -- the stock were disposed of. That gain comprised community property. It was attributable to the skill and efforts of the husband and that she was entitled to half of it. And it has been conceded by the petitioner that finding 30 of the Court of Claims is to be unquestioned. There's no attack on it. And that finding very clearly states and I have referred to it in the brief that 80% or more of the amounts which Don Gilmore paid to his attorneys and his accountant were for services rendered by them to defeat Dixie Gilmore's claim to one-half of the value of the increase of the stock. That is her claim that the increase was community, and a work community of course she'd be entitled to one-half of it. Now then of course with the -- that stock was properly held for the production of income. Now, I have time and time again in studying this case, come back to the statute. And I think the statute contains certain keywords which to me are like needles of a compass pointing the way to a solution of this case. I would like to read the statute, the applicable words of the statute here. Section 23 states that in computing that income there shall be allowed as deductions in the case of an individual, all the ordinary and necessary expenses paid or incurred during the taxable year for the production or collection of income or for the management, conservation or maintenance of property held for the production of income. The keywords of the statute in my opinion are all the ordinary and necessary expenses, conservation and property held for the production of income.
Hugo L. Black: Why was that put in? Do you know of any particular reason given by adding that law? Is that part of the Second --
Eli Freed: The latter part, the --
Hugo L. Black: Yes.
Eli Freed: -- management conservation. Yes, there was the case, Higgins against Commissioner in which the -- this Court had disallowed expenses which were incurred in relation to the management of investments and was regarded as inequitable expenses which related to definite income would not be deductible in such a case whereas expenses related to income business would be deductible so the statute was added to correct that inequity.
John M. Harlan II: You're in agreement with Mr. Barnett's (Voice Overlap) --
Eli Freed: Yes. I'm in agreement and I believe that that very -- that the philosophy and purpose of adding that portion to the statute is quite significant here. Congress saw that would -- that it would be inequitable not to allow the deduction of expenses which relate not only to the production of income but relate to the conservation of property held for the production of income because when one conserves property held for the production of income, actually, you're conserving the income which will be taxable. So that is a cohesive statute as I see it. And this Court has laid down a rule which can be followed in this case and I think should be followed in this case and in the case of Trust against Bingham -- Trust -- Bingham Trust often cited -- the Trust of Bingham or Bingham's Trust, and I referred to it in the briefs. Objections were made in the Bingham's Trust case that certain attorney's fees that were incurred to defend against the proposed income tax deficiency were not deductible because those expenses were not incurred to produce income. It's very interesting that of that juncture in the history of the statute, that the Internal Revenue Service gave way so -- they gave way reluctantly. They insisted that -- that in order for expenses to be deductible they had to be not only for the conservation or management of property held production income but also they had to produce income. The Tax Court disagreed with the Commissioner for Internal Revenue. The Second Circuit reversed the Tax Court, agreeing with the Commissioner and this Court ruled otherwise and affirmed the Tax Court. And Mr. Chief Justice Stone speaking for the Court stated that the objections made by the Commissioner failed to take proper account of the plain language of 23 (a) (2). And the purpose of the section disclosed by the statutory setting and the legislative history referred too here. I'd like to quote from the opinion, “The requirement of Section 23 (a) (2), the deductible expenses be “ordinary and necessary” implies, and those are the keywords ordinary and necessary, implies that they must be reasonable in amount and must bear a reasonable and proximate relation to the management of property held for the production of income”. And to me, if the Court please, that's an understandable rule of law. They are the words that are often used, often followed by the courts. And they have a standard of understanding that can be followed. That is that all ordinary and necessary in place of the -- must be reasonable in amount and must bear a reasonable and approximate relation to the management of property held for the production of income. The Court goes on to say that ordinarily, questions of reasonableness and proximity are for the trier of fact. And it's very hard to lay down a rule in a case of this kind that doesn't that again go back to the reliance upon the trier of fact, in this case, the Court of Claims and other cases of the Tax Court. And the counsel interestingly enough has referred to the case of Kornhauser against the United States in sustaining his position and we regard it as being very strong authority supporting our position.
Hugo L. Black: What case is that?
Eli Freed: Kornhauser against the United States, decided by this Court in 1928. Now we have gone to some things to point out the parallelism of the two cases in our brief and I have even pointed out that a case of that kind could occur in a divorce case that husband and wife being law partners, as visible partners were could've -- had it -- have been involved in a litigation, involved in the accounting for community earnings that had been stock. And I think it's not too difficult to see that on the fact that the cases are quite parallel and that the law partner who sued the other claims that the -- that the stock held by his former partner consisted of these earnings received for services performed by the partnership. That is while this man was a partner. And the attorney -- the law partner who sued to be successful in that case, he incurred attorney's fees and he deducted them from his income and the Internal Revenue Service at that time claimed that since the partnership terminated the expenses that were incurred were personal in character. And that therefore they were not deductible. This Court held -- as the Court held in Bingham's Trust as I see it, that the expenses of attorney's fees incurred in Kornhauser proximately related to the partnership and we think that the attorney's fees in the case of Baer were attorney's fees that approximately related to the community partnership, the marital partnership.
Arthur J. Goldberg: Mr. Freed, did your argument (Inaudible) that in any divorce where property is involved (Inaudible) divorce case in one way or another and that the allocation of (Inaudible)
Eli Freed: I'm thinking about that. I couldn't conclude that it would happen in every case. It would depend on the facts of each case.
Arthur J. Goldberg: And assuming there's property involved --
Eli Freed: Yes, even though --
Arthur J. Goldberg: (Inaudible) awarding the divorce was (Inaudible) and allocation of that property depending upon the divorce completely, (Inaudible)
Eli Freed: In a -- I would like to answer that in the context of this case. In the community property dispute between a husband and wife which is included in the divorce action. If the services that were rendered by attorneys could be identified as services to protect the income producing property that the peculiar -- a future nature of the property was such that a court could clearly conclude that they were rendered to conserve such property, I would say that they were clearly deductible and that was the intent of the statute.
Arthur J. Goldberg: But doesn't -- in a divorce suit which (Inaudible)
Eli Freed: Yes, I would say that in most instances the -- when the marriage is finished so to speak, they go to court and what they fight about is the property, that's true.
Arthur J. Goldberg: That's inevitable --
Eli Freed: Yes, that's inevitably the case. Now in common law states, the rule might be -- the result might possibly be different because as was pointed out in the case with United States against Davis decided by this Court in June of this year that the situation could be different in common law states although the issue in that case was not like this one here, nevertheless it's pointed out that when the wife makes a claim against the husband in certain states, I think that was the State of Delaware. She is attempting to burden the husband's property with an obligation similar to the obligation of support. Now if that is so since the husband has an obligation to support his wife because of his marital relationship, purely because of the marital relationship. In other words, when he con -- when he marries her, he contracts a supporter, and that's personal I believe. And if that is so that she is claiming for this property to satisfy that kind of an obligation, I think that would be personal. Whereas in the community property state like California and others as such states, the wife is the -- ask the husband to account for her share of the community. She is not attempting to burden his share of the community at least so far as this case is concerned in respect to the finding which the counsel concedes that she was merely 80% or more of the attorney's fees were incurred to defeat her claims to one-half, not more than one-half. In other words, she wasn't claiming more than one-half and she wasn't attempting to burden his property.
Arthur J. Goldberg: That was well done, was it not, with this kind of a question?
Eli Freed: Yes, the -- yes, the wife assumed that the Court of Claims considered that very carefully. And the -- they're -- it's a mature learned court and they concluded that the attorneys had made quite an accomplishment in defeating her claim to the community and that 80% or more of the fees was justifiably attributable to such services.
John M. Harlan II: If Mr. Gilmore had had nothing but cash instead of securities or (Voice Overlap) --
Eli Freed: We wouldn't be here.
John M. Harlan II: You wouldn't be here, would you?
Eli Freed: That's right. And in this particular case, these securities were of a peculiar nature. They had incidents which could have deprived him of income, not of -- we might go and step further as a practical matter and (Inaudible) -- deprive this government of revenue. Because he didn't have the income, he wouldn't have taxes to pay. And that's how -- that's the philosophy of the Internal Revenue law, trying to tax income and allow deductions from income when proximately related to the production of such income either by the services or by the property which produces such income. That's the way I see it.
Earl Warren: Mr. Freed, if this case had been decided either way if the wife had been exonerated and the divorce had been granted because of the respondent's adultery, would your position be the same?
Eli Freed: In other words, would he had lost?
Earl Warren: I beg -- if he lost -- lost the --
Eli Freed: Lost the property, yes, I think so.
Earl Warren: They're just the same.
Eli Freed: Yes. I don't see why not.
Earl Warren: Well, I just asked you.
Eli Freed: Yes. So long as he (Inaudible) -- he actually -- and the Court -- the trial court finds that he actually did incur those expenses to conserve his income producing property, well, I think that is for -- if the trier of fact so found, I think we should follow that.
Potter Stewart: In other words, you're allowed a deduction under 23 (a) (2) for the rental of a safe deposit box --
Eli Freed: Yes.
Potter Stewart: For example in which you put stock certificates even if during the year the stocks are lost through the negligence of the bank, you still get the deduction for the --
Eli Freed: Yes.
Potter Stewart: -- the rental of the box.
Eli Freed: Surely do. And we --
Byron R. White: Do you basically -- do you basically dispute the Government's contention that the solution should rest upon the source of the -- rather than the character of the expenditure.
Eli Freed: Yes, I think the Government -- the Commissioner is actually admitted to that -- that regulation that Your Honor referred to.
Byron R. White: Oh, I take it, the Government is saying that if -- that this generally, attorney's fees and divorce actions are nondeductible as the regulation says but the sole exception, that is carved out in as -- in that last sentence of that regulation. I take it your position is that since it -- that -- since 22 -- an item of 23 (a) (2) expenses is saved by the regulation so are others.
Eli Freed: Yes, that's a clear admission --
Byron R. White: Actually, this is the 23 (a) (1) expense that is saved and you say that if 23 (a) (1) expenses are saved so are 23 (a) (2) (Inaudible) --
Eli Freed: Its 23 (a) -- if Your Honor please, I think it's a 23 (a) (2) expense that is incurred and that referred to in that regulation. Oh, wait a minute now -- well, if (Inaudible) of income, if the wife tries to collect alimony through her attorney and incurs attorney's fees. In a divorce case, she's allowed to deduct those attorney's fees.
Byron R. White: Yes, that's a 23 (a) (2), that's right.
Eli Freed: Yes. That's right. And it isn't the source and nature of the -- that isn't the source at least, of the claim that she makes that determines that whether such expense is deductible because obviously the source there is the divorce, because the alimony and the divorce go together. But in the case that -- in my argument, I'm trying to point out that there is a separate in this between the community property relationships. There's a great separateness not entirely so but there is the very substantial and practical separateness between the community property relationship and the marital relationship that I've pointed out in the brief that California has been criticized or that is to say people have been criticized -- have criticized community property states for enacting statutes which, in fact, create a business relationship between the husband and wife which later contends as a sort of a violation of the Holy Sacrament. But nevertheless it exists that the statute has created that situation in California with Baer (Inaudible). Now in relation -- in regard to the capital expenses, I think that Kornhauser is also authority our way, (Inaudible) they point them out withstanding. In Kornhauser, the law partners sued his former law partner for a part of the stock that which he claimed had been received for services rendered by him as a law partner. And the Internal Revenue Service claimed in the Kornhauser case that that expense was deductible not only because it was personal because -- but also because of this capital that was for the protection of the ownership of the stock. And this Court held against that and other cases have thrown light on that subject by saying that if the primary purpose of the litigation is in accounting in a nature of a disclosure and a reporting of income and expenses in order to arrive at a certain result as to what share the -- say the party -- what shares the party should have in the particular property that is not a suit to acquire a title, it's not a suit -- and when the defender is not a suit to defend the title, it has indirect incidence with titles but that's not the purpose of it. And the regulation I'd like to point out which is referred to time and again a number of ways under different sections. The regulation state that expenses in defense of title or to establish title are not deductible. We don't have that situation here. Thank you.